DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 20 JAN 20 have been fully considered but they are not persuasive.
In response to the argument that the amendment should render claim 1 allowable, the examiner must respectfully disagree.  Initially, it is noted that, while, perhaps, “configured to” perform some function may permit patentability of a claim over “adapted to” language, such would depend on any particular configuration(s) disclosed to warrant such an interpretation and whether the prior art met such configurations.  Here, it does not appear that changing “adapted” to “configured” requires any construction which is not previously disclosed in the prior art.
For example, that ‘a first grip element is “configured” for mounting to a first portion of a firearm frame,’ per claim 1, does not require other than that disclosed by US 2013/0125441 to Westwood et al. (“Westwood”).  As asserted by the examiner in the previous office action, Westwood discloses “a first grip element 48, e.g., Fig. 3, adapted for mounting to a first portion of a firearm frame 44.”  The arguments fail to inform how the “configured” language patentably distinguishes over the “adapted” language and comparing the instant drawing figures with those of Westwood results in no patentable distinctions becoming readily apparent.
The next similar amendment in claim 1 is “a cover portion of the grip being a body defining an interior recess having an open upper end configured to closely receive and encompass a first portion of a firearm frame and the first portion of the first grip frame element.” 52 defining an interior recess (within 52) configured to closely receive and encompass a first portion of a firearm frame and the first portion of the first grip frame element, since such was previously asserted to disclosed being adapted to the same purpose and which, when viewing the drawing figures, clearly shows such.
The last similar amendment in claim 1 is “the cover portion having a contoured exterior surface configured for gripping by a user’s hand.”  The examiner clearly cited to the figures of Westwood, Figs. 1 and 3 of which clearly shows cover portion 52 being contoured, while Fig. 1 of which clearly shows such being configured for gripping by a user’s hand 30.  Again, no argument is presented as to how such patentably distinguishes over the prior art.
Thus, absent sufficient evidence that some structural and patentable distinction exists, the rejections relating to substituting “configured” for “adapted” must stand.
The last relevant amendment to claim 1 recites “a fastener engaging the cover portion to a downwardly facing lower grip end surface of the firearm.”  However, as was previously asserted, although Westwood fails to disclose a fastener operably engaging a cover portion, particularly, to a lower grip end surface of the firearm frame, because Westwood discloses that “those having ordinary skill in the art will recognize that [firearm locking system 10, e.g., Fig. 1] may be incorporated into other firearms, including … revolvers,” ¶ [0052], and because US 4,199,887 to Hogue discloses a hand grip for revolvers, col. 2, lines 6 – 7 (e.g., 2:6-7), meeting certain other limitations, including a lower grip end surface (bottom of base or foot 18, e.g., Figs. 2 and 3), and a fastener 62 operably engaging a cover portion 10 (or any portion thereof) to the surface (either by nut 60 or by itself—see, screw 110, e.g., Fig. 9), it is asserted that it modifying 
Next, it is again noted that the previous amendment to claim 1 requires “a fastener directly engaging the cover portion to a lower grip end surface of the firearm frame.”  However, as was noted, there is no written description of this limitation.  That is, the term “directly” is absent from the disclosure.  Whether support for the term can be gleaned with reference to certain drawing figures, Hogue appears to satisfy such.  Particularly, Hogue teaches a firearm frame 16 having a lower grip end surface (the underside of base or foot 18), wherein a fastener (either 62 or 110) directly engages a cover portion 10 to the lower grip end surface (see, e.g., Figs. 2, 3, and 9).  Note that Fig. 3 is a section view described in Fig. 2 as passing through the fastener.  Thus, while the fastener assembly 50 may not directly engage as claimed, the bottom surface of frame 16 (i.e., the flat surface beneath callout 18, e.g., Fig. 2) directly engages the upper surface interior to the cover portion 10 (see that surface directly above leader line for callout 36, e.g., Fig. 1).  Thus, the combination of Westwood in view of Hogue fairly obviates this additional limitation as well.  See previous action for further details.
This is further asserted in view of the instant drawings figures, none of which shows a fastener directly engaging a cover portion to a lower grip end surface of the firearm frame, but rather, a fastener 182 engaging a cover portion 12 to a lower grip end surface of stirrup clip 150.  As Applicant discloses “The exterior skin[/cover portion] 12 is secured to the handgrip 202 by only a single fastener: a screw 182 threadedly received by stirrup clip 150 in the manner described in U.S. Pat. No. 4,199,887 to Hogue, which is incorporated by reference for all that it teaches therein,” at ¶ [0043].  Applicant continues, “The stirrup clip has two upwardly extending stirrup straps 158 with apertures 162, and a stirrup nut 160,” id.  It is to this nut that the fastener 12.  However, as shown in, e.g., Figs. 2 and 3 of Hogue, a fastener 62 directly engaging cover portion 10 (via screw head 68 within counterbore 66 of the cover portion) to a lower grip end surface (bottom of base of foot 18, e.g., Figs. 2 and 3).  In view of the fact that Applicant discloses no improvement over Hogue, but rather, “incorporate[s] [such] by reference for all that it teaches therein,” and because nothing in the arguments requires a different interpretation, Westwood in view of Hogue adequately obviates this part of the claimed invention.
In response to the argument regarding the non-statutory double patenting rejection of claims 1 – 18, the examiner must also respectfully disagree.  Here, the argument is that similarly substituting “configured” for “adapted” as done in claim 1 renders the claimed subject matter patentable.  But, since the changes in claim 17 are nearly identical to those in claim 1, and since it has been demonstrated that no patentable distinctions have been found over the prior art, this argument must fail as well, particularly in view of the fact that the instant application adds nothing to the previously patented parent case.  That is, what was “adapted” to perform a function in the parent must be “configured” to perform the same function in the child.  As such, the double patenting rejection must also stand.
The rejections stand as addressed above and below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Westwood in view of Hogue.
Re: claim 1, Westwood discloses the claimed invention including a grip for mounting to a firearm frame comprising: a first grip frame element 48, e.g., Fig. 3, configured for mounting to a first portion of the firearm frame 44; the first grip frame element including at least one of an illuminator 150, a battery 232, a switch 65, e.g., Fig. 2, and a controller 62; a cover portion 52, of 52) having an open upper end configured to closely receive and encompass a first portion of a firearm frame, e.g., Fig. 1, and the first portion of the first grip frame element, as shown; the cover portion having a contoured exterior surface configured for gripping by a user's hand, as shown; and a fastener operably engaging the cover portion to a grip end surface of the firearm frame, ¶ [0057].  Westwood fails to disclose the fastener directly engaging the cover portion to a lower grip end surface but see relevant explanation(s) above and previously.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Westwood as taught by Hogue in order to adapted the locking system disclosed by Westwood to revolvers, also as disclosed by Westwood.
Re: claim 2¸Westwood further discloses use with revolvers, ¶ [0057].  While not explicitly so disclosed, revolvers are known to incorporate curved butt frames.
Alternatively, Hogue teaches that such a curved butt frame 16, e.g., Fig. 2, is known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the device disclosed by Westwood into such a revolver having a curved butt frame.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.  Further rationale: when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385.  There is no evidence that combining the device disclosed by Westwood with the teaching of Hogue would yield other than predictable results.
Re: claim 3
Re: claim 4, Westwood further discloses wherein the fastener includes a threaded element connected to a lower end of the firearm frame, and a threaded fastener passing through a fastener aperture 56 defined in the cover portion.
Re: claim 5, Westwood further discloses a second grip frame element 50.
Re: claim 6, Westwood further discloses wherein the first and second grip frame elements are configured to mount on opposed major faces of the firearm frame.
Re: claim 7, Westwood further discloses including an electrical conductor interconnecting the first and second grip frame elements.  In view of Fig. 2, because light emitting diodes 150, Fig. 3, and proximity sensor 66, Fig. 4, are electronically interconnected, there must be an electrical conductor therebetween.
Re: claim 8, Westwood further discloses including a switch 66 operably connected to the electrical conductor.
Re: claims 9 and 10, Westwood further discloses wherein each of the first and second grip frame elements are planar, as shown, and parallel to each other, also as shown.
Re: claim 11, Westwood further discloses wherein the first grip frame element is formed of a rigid material that does not flex during firearm operation* (*see below), except for wherein the cover portion includes an elastomeric surface portion.
*With respect to rigidity: 1) such is measured along a continuum; 2) in the normal operation of the device disclosed by Westwood, the elements would not flex as these are held in place by screws; and, 3) there would be no forces acting upon the elements to cause them to flex, i.e. merely being attached to the firearm and gripped by a user during operation of the firearm would not yield any force sufficient to case the elements to flex.
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, elastomeric surface portions are well known in the art as grip enhancing and one of ordinary skill in the art would understand the benefit of such enhancements in firearm use.
Double Patenting
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of U.S. Patent No. 9,921,027.  Although the claims at issue are not identical, they are not patentably distinct from each other because, although instant claim 1 recites an interior “recess,” because patented claim 1 recites an interior “channel,” which is constrained by the disclosure to be synonymous with the term “recess,” the modification is considered to be minimal and would be obvious to those skilled in the art.  See also, previous explanation(s).  Instant claims 2 – 10 and 13 – 16 are identical to patent claims 2 – 10 and 13 – 16; instant claim 11 is identical to patent claim 12; instant claim 12 is identical to patent claim 11; instant claim 17 is identical to patent claim 24, except for replacing “channel” with “recess,” but see above; and instant claim 18 corresponds to patent claim 11, which, while perhaps not positively claimed in such a combination, would be obvious to those skilled in the art.
Thus, the instant claims are unpatentable over the patented claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 am to 1:30 pm, Eastern Standard or Daylight Savings Time.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Jan-21